Case 3:18-cr-04683-GPC Document 77-4 Filed 03/29/19 PageID.615 Page 1 of 2




                EXHIBIT B
           Case 3:18-cr-04683-GPC Document 77-4 Filed 03/29/19 PageID.616 Page 2 of 2




From:                               Feve, Sabrina (USACAS) <Sabrina.Feve@usdoj.gov>
Sent:                               Friday, March 1, 2019 11:06 AM
To:                                 Naeun Rim; Pierson, Melanie (USACAS)
Cc:                                 Jessica Munk; Ciaffa, Robert (USACAS); Jones, Randy; dwiechert@aol.com; Tom Bienert;
                                    Whitney Bernstein; James Riddet; Gary S. Lincenberg
Subject:                            RE: Bychak et al.


Counsel‐ 
 
To memorialize my telephone call with Ms. Munk from a few minutes ago: We are happy to meet and confer regarding 
your wish to share discovery with Sheppard Mullin in their capacity as counsel for          once we have completed the 
task at hand.  Memorializing Judge Curiel’s ruling from the Friday February 14, 2019 hearing in a written order is our first 
order of business so that we can move forward with the discovery that will be subject to this protective order.  Once you 
have the discovery, we can meet and confer regarding any concerns you have about not being able to share it with 
members outside the defense team. 
 
Sabrina 
 
 
From: Naeun Rim <nrim@birdmarella.com>  
Sent: Wednesday, February 27, 2019 7:57 AM 
To: Pierson, Melanie (USACAS) <MPierson@usa.doj.gov> 
Cc: Jessica Munk <jessica@davidwiechertlaw.com>; Feve, Sabrina (USACAS) <sfeve@usa.doj.gov>; Ciaffa, Robert 
(USACAS) <RCiaffa@usa.doj.gov>; Jones, Randy <RKJones@mintz.com>; dwiechert@aol.com; Tom Bienert 
<tbienert@bmkattorneys.com>; Whitney Bernstein <wbernstein@bmkattorneys.com>; James Riddet 
<jriddet@bmkattorneys.com>; Gary S. Lincenberg <glincenberg@birdmarella.com> 
Subject: Re: Bychak et al. 
 
Melanie, 
 
Thank you for sending over the proposed order. We won’t be able to review until later this week. We will try to get back 
to you by Friday or Monday. In the meantime, please do not send to chambers. Thanks. 
 
Naeun  
 
On Feb 25, 2019, at 9:16 AM, Pierson, Melanie (USACAS) <Melanie.Pierson@usdoj.gov> wrote: 

        Here is the proposed Protective Order we have drafted regarding the upcoming production of 
        discovery.  If no objections are received by the COB on Wednesday, Feb 27th, we will forward this to 
        chambers for signature.   Once the order is signed, the next discovery production will be made 
        available.   If you have objections to share, please hit “Reply all” as I will be out of the district beginning 
        Tuesday evening. 
          
        Respectfully, 
        AUSA Melanie Pierson 
        619‐546‐7976 
        <          .Draft Protective Order.To counsel.docx>

                                                                1
